Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment - Terminal Disclaimer
The terminal disclaimer filed on 04/18/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,242,000 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding claims 1-17, the prior art fails to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose a warning message delivery apparatus of a vehicle, the warning message delivery apparatus comprising: a mounting portion configured to be fixed to an internal surface of a trunk lid; a guide portion rotatably mounted on the mounting portion, and configured to be rotated by a weight of the guide portion in a state where the trunk lid is opened and deployed to a predetermined direction of the vehicle; and an end portion mounted on the guide portion and configured to move to the predetermined direction of the vehicle with the guide portion when the guide portion is deployed, and converted into a shape of delivering a warning message while being deployed downward with the deployment of the guide portion, in the context as claimed.

The closest prior art of US 4,192,090 (Seth), US 4,054,789 (Romanelli), US 2014/0300462 (Russ), US 2005/0072350 (Aasgaard), and US 3,949,503 (Waress) fail to anticipate or make obvious the claimed invention.  Specifically, the prior art fails to disclose each and every claimed limitation, alone, or in reasonable combination with other references, in the context as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840. The examiner can normally be reached Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683